Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 01/23/2020.  These drawings are approved.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/23/2020, 04/13/2021 and 09/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a member for a plasma processing device made of ceramics and having a shape of a cylindrical body with a through hole in an axial direction, wherein the ceramics is mainly composed of aluminum oxide, and has a plurality of crystal grains and a grain boundary phase that is present between the crystal grains, and wherein the cylindrical body has an inner peripheral surface having an arithmetic average roughness Ra of 1 m or more and 3 m or less, and an arithmetic height Rmax of 30 m or more and 130 m or less.
Noguchi et al (10,920,318 and 20180312974) teach a shower plate which may comprise aluminum oxide where the average surface roughness is 0.3-0.6 microns. JP 2001250814 teaches an average surface roughness of 1-6 microns however fails to teach or fairly suggest aluminum oxide with a grain boundary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
07/26/2022